Clark, J.
(concurring): I concur in the result, but not in some of the views expressed in the opinion. Under the amended constitution of 1875, the Legislature felt empowered to elect the magistrates for each county, and to intrust them with the duty of electing the County Commissioners, and this was acted on for nearly two decades. It follows that they might have intrusted to such magistrates the duty of choosing Town Commissioners as well as County Commissioners, or have selected and empowered the Governor, or other agency, instead of the magistrates, to appoint the Commissioners of Towns and Counties. This is a broad duty to be intrusted to the Legislature, yet the constitution of 1875 clearly gave the Legislature unrestricted powers in such matters. I am, therefore, of opinion that the Act empowering the Governor to appoint a portion of the Town *183Commissioners of Wilmington was within the scope of the powers intrusted to their discretion by the constitution. Whether it is more the subject of criticism that the constitutional convention of 1875 saw fit to intrust to the Legislature powers over local government, vast, but justifiable, in their opinion, from conditions well known and thoroughly considered, and which were ratified by submission to the. ballot box, or that a Legislature which deemed -that such powers were no longer necessary as to county magistrates and Commissioners, should adopt the system for the first time as to one or two municipalities,- — this is for consideration in other forums. It is not for us to criticise, but to construe what has been enacted .by constitutional conventions, or, within their powers, by Legislative assemblies.